DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amendment the claims dated 07/11/2022 as follows:
11. A method for a radar sensor for a motor vehicle, the radar sensor including an antenna system with multiple antennas that are situated in various positions in one direction, the method comprising:
determining, for each of particular evaluation channels that correspond to different central antenna positions of relevant ones of transmitting antennas and receiving antennas in one direction, and for each of particular individual radar targets, a respective individual radial velocity of the particular radar target associated with the respective evaluation channel, based on signals obtained in the respective evaluation channels;
estimating, for each of the particular radar targets, a particular velocity of the particular radar target based on the determined individual radial velocities of the radar target, the particular velocity including information concerning a velocity in a forward direction in relation to the radar sensor, and a tangential velocity; and
associating radar targets as belonging to an extended radar object as a function of the estimated velocities of the radar targets;
wherein the transmitting antennas and receiving antennas are on a shared substrate,
	wherein the radar sensor is installable in the motor vehicle so that the multiple antennas are situated next to one another at a same height at horizontal positions yi, where i = 0,...,k, so that radar beams are received by the multiple antennas at a particular aspect or azimuth angle [Symbol font/0x71]i,[[.]]
	wherein as a result of the different horizontal positions of the multiple antennas, radar beams emitted by a same antenna, reflected at a radar target, and then received by the multiple antennas, cover different run lengths and have phase differences that are a function of the azimuth angle of the radar target, wherein associated intermediate frequency signals have corresponding phase differences, and amplitudes of the received signals are different from each of the multiple antennas, as a function of the azimuth angle,
wherein a radial velocity             
                
                    
                        
                            
                                v
                            
                            _
                        
                    
                    
                        r
                    
                
            
         of the radar target is estimated based on a velocity matrix             
                M
                
                    
                        
                            
                                v
                            
                            _
                        
                    
                    
                        x
                        y
                    
                
                 
            
        , as follows:
            
                
                    
                        
                            
                                v
                            
                            _
                        
                    
                    
                        r
                    
                
                =
                M
                
                    
                        
                            
                                v
                            
                            _
                        
                    
                    
                        x
                        y
                    
                
            
        			(1), and
	wherein based on particular radial velocities vr,i in the particular evaluation channels, a vector of velocities vxy are estimated as follows:
	            
                
                    
                        
                            
                                
                                    
                                        v
                                    
                                    _
                                
                            
                            ^
                        
                    
                    
                        x
                        y
                    
                
                =
                
                    
                        (
                        
                            
                                M
                            
                            
                                T
                            
                        
                        M
                        )
                    
                    
                        -
                        1
                    
                
                
                    
                        M
                    
                    
                        T
                    
                
                
                    
                        
                            
                                v
                            
                            _
                        
                    
                    
                        r
                    
                
            
        	(2).
20. A radar sensor for a motor vehicle
an antenna system with multiple antennas that are situated in various positions in one direction; and 
a control and evaluation device configured to perform the following:
determining, for each of particular evaluation channels that correspond to different central antenna positions of relevant ones of transmitting antennas and receiving antennas in one direction, and for each of particular individual radar targets, a respective individual radial velocity of the particular radar target associated with the respective evaluation channel, based on signals obtained in the respective evaluation channels;
estimating, for each of the particular radar targets, a particular velocity of the particular radar target based on the determined individual radial velocities of the radar target, the particular velocity including information concerning a velocity in a forward direction in relation to the radar sensor, and a tangential velocity; and
associating radar targets as belonging to an extended radar object as a function of the estimated velocities of the radar targets;
wherein the transmitting antennas and receiving antennas are on a shared substrate,
	wherein the radar sensor is installable in the motor vehicle so that the multiple antennas are situated next to one another at a same height at horizontal positions yi, where i = 0,...,k, so that radar beams are received by the multiple antennas at a particular aspect or azimuth angle [Symbol font/0x71]i,[[.]]
	wherein as a result of the different horizontal positions of the multiple antennas, radar beams emitted by a same antenna, reflected at a radar target, and then received by the multiple antennas, cover different run lengths and have phase differences that are a function of the azimuth angle of the radar target, wherein associated intermediate frequency signals have corresponding phase differences, and amplitudes of the received signals are different from each of the multiple antennas, as a function of the azimuth angle,
wherein a radial velocity             
                
                    
                        
                            
                                v
                            
                            _
                        
                    
                    
                        r
                    
                
            
         of the radar target is estimated based on a velocity matrix             
                M
                
                    
                        
                            
                                v
                            
                            _
                        
                    
                    
                        x
                        y
                    
                
                 
            
        , as follows:
            
                
                    
                        
                            
                                v
                            
                            _
                        
                    
                    
                        r
                    
                
                =
                M
                
                    
                        
                            
                                v
                            
                            _
                        
                    
                    
                        x
                        y
                    
                
            
        			(1), and
	wherein based on particular radial velocities vr,i in the particular evaluation channels, a vector of velocities vxy are estimated as follows:
	            
                
                    
                        
                            
                                
                                    
                                        v
                                    
                                    _
                                
                            
                            ^
                        
                    
                    
                        x
                        y
                    
                
                =
                
                    
                        (
                        
                            
                                M
                            
                            
                                T
                            
                        
                        M
                        )
                    
                    
                        -
                        1
                    
                
                
                    
                        M
                    
                    
                        T
                    
                
                
                    
                        
                            
                                v
                            
                            _
                        
                    
                    
                        r
                    
                
            
        	(2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571)272-3896. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648